                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:18-CV-00096-GCM
 TODD M. BODINE,                                  )
                                                  )
                Plaintiffs,                       )
                                                  )
    v.                                            )          ORDER
                                                  )
 EXPERIAN INFORMATION                             )
 SOLUTIONS, INC.,
                                                  )
                Defendants.                       )
                                                  )

         THIS MATTER COMES before this Court on Experian’s Unopposed Motion to Issue

Subpoenas on the North Carolina Department of Revenue. (Doc. No. 24). Having reviewed the

Motion and the proposed subpoenas, the Court GRANTS Experian’s Motion. Experian may serve

the North Carolina Department of Revenue with the proposed document and deposition subpoenas

attached to the Motion as Exhibits 1-3.

         SO ORDERED.



                                     Signed: April 9, 2019
